36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jeffrey A. BENNIS, Appellant,v.Walter LEAPLEY, Warden, Appellee.
No. 93-4137.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 8, 1994.Filed:  September 12, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Jeffrey A. Bennis, a South Dakota inmate serving a sentence of life without parole for first degree murder, appeals the District Court's1 denial of his 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  Having carefully reviewed the record and the parties' briefs, we conclude that the District Court's order is clearly correct and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.


2
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable John Bailey Jones, Chief Judge, United States District Court for the District of South Dakota